191 F.2d 857
William J. GARDNER, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11279.
United States Court of Appeals Sixth Circuit.
October 16, 1951.

Petition for Review of a Decision of the Tax Court.
L. F. Loux, Cleveland, Ohio, for petitioner.
Theron L. Caudle, Charles Oliphant, Rollin H. Transue, Ellis N. Slack, A. F. Prescott, and Richard D. Harrison, all of Washington, D. C., for respondent.
Before HICKS, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This petition for review filed by the taxpayer came on to be heard on the record and on the briefs and oral arguments of the attorneys for the parties;


2
And it appearing from the opinion of the Tax Court of the United States that its decision adjudging a deficiency in income tax for the year 1945 is correct;


3
The decision is accordingly ordered to be affirmed. 14 T.C. 1445.